UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 09-4905


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

MATTHEW CHRISTOPHER SAVOY,

                Defendant – Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Thomas D. Schroeder,
District Judge. (1:08-cr-00272-TDS-3)


Submitted:   July 27, 2010                 Decided:   August 4, 2010


Before TRAXLER, Chief Judge, and WILKINSON and KEENAN, Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Brian M. Aus, Durham, North Carolina, for Appellant. Lisa Blue
Boggs, Assistant United States Attorney, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Matthew Christopher Savoy pled guilty pursuant to a

written plea agreement to conspiracy to interfere with commerce

by robbery, in violation of 18 U.S.C. § 1951(a) (2006), and two

counts of discharging a firearm during and in relation to a

crime   of      violence,     in      violation      of        18     U.S.C.      §§   2,

924(c)(1)(A)(ii), (iii), (c)(i) (2006).                    He was sentenced to

sixty-three months’ imprisonment on the conspiracy conviction, a

mandatory      consecutive    ten-year       term    on        the    first      § 924(c)

conviction and a mandatory consecutive twenty-five-year term on

the   second    § 924(c)     conviction,       for   a    total       of   483   months’

imprisonment.       Counsel     for    Savoy    filed      a    brief      pursuant    to

Anders v. California, 386 U.S. 738 (1967), in which he asserts

that there are no meritorious issues for appeal, but asks the

court   to     review      whether     counsel       below          was    ineffective.

Specifically, he asserts that counsel was untruthful, improperly

allowed Savoy to plead guilty and be sentenced on two § 924(c)

counts, and failed to obtain a sentence reduction for Savoy.

Although informed of his right to do so, Savoy has not filed a

pro se supplemental brief.           We affirm.

             Claims of ineffective assistance of counsel are not

cognizable     on   direct    appeal     unless      the       record      conclusively

establishes ineffective assistance.              United States v. James, 337

F.3d 387, 391 (4th Cir. 2003); United States v. Richardson, 195

                                         2
F.3d   192,     198     (4th        Cir.     1999).             To   allow       for    adequate

development      of    the     record,          generally        claims      of    ineffective

assistance    should      be    brought         in   a     28    U.S.C.A.     §    2255      (West

Supp. 2010) motion.            United States v. King, 119 F.3d 290, 295

(4th Cir. 1997).          After reviewing the record, we find that it

does    not      conclusively              establish        ineffective            assistance.

Therefore,      Savoy’s       claims       of    ineffective          assistance        are     not

cognizable on direct appeal.

           We have examined the entire record in this case in

accordance      with    the    requirements           of    Anders,        and     we    find    no

meritorious      issues       for    appeal.          Accordingly,           we    affirm       the

judgment   of    the     district          court.          This      court    requires        that

counsel inform Savoy, in writing, of his right to petition the

Supreme Court of the United States for further review.                                  If Savoy

requests that such a petition be filed, but counsel believes

that such a petition would be frivolous, counsel may move in

this court for leave to withdraw from representation. Counsel’s

motion must state that a copy of the motion was served on Savoy.

We   dispense    with     oral       argument        because         the   facts       and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.


                                                                                        AFFIRMED




                                                 3